Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Claim Objections
Claim 7 is objected to because of the following informalities:  Applicant is advised to revise claim 7 as follows:  
7. A method for performing, at a wireless routing device side, traffic control on a user equipment accessing a wireless access point, comprising steps of: 
receiving a connection request of the user equipment for a shared wireless access point provided by a wireless routing device, and allocating an IP address in a limited scheduling IP address field to the user equipment; 
determining device identification information of the user equipment; and
reallocating an IP address in a priority scheduling IP address field to the user equipment if the identity type information of the user equipment indicates that the user .

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2019/0174360; hereinafter Pang) in view of Larkin (US 2016/0021150; hereinafter Larkin).
Regarding claim 1, Pang shows a method (Figure 5 shows a method.) for performing, at a wireless routing device side, traffic control on a user equipment accessing a wireless access point, comprising steps of: 
determining identity type information of the user equipment, the user equipment being connected to a shared wireless access point provided by a wireless routing device (Figure 5; noted access network device provided by a core network device; Par. 0149-0153; noted indication information received by the core network device.  The indication information is specifically target service feature information corresponding to a target service data flow, or the indication information is an identifier of the target service feature information, or the indication information is specifically a quality of service parameter identifier. The quality of service parameter identifier includes a service feature information identifier or a QoS identifier.); and
preferentially scheduling traffic of the user equipment if the identity type information of the user equipment indicates that the user equipment is a preferred device (Figure 5; Par. 0153-0156, 0159-0160; noted core network device determines, based on the indication information, a target quality of service parameter corresponding to a target service data flow and sends the quality of service parameter to an access network device.  The QoS parameter determined by the core network device allows for priority-based scheduling traffic for the UE.).
Pang shows all of the elements including the preferred device, as discussed above.  Pang does not specifically show wherein the preferred device comprises an owner's device of a provider of the wireless routing device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Larkin.  Specifically, Larkin shows wherein the preferred device comprises an owner's device of a provider of the wireless routing device (Par. 0094-0095; noted the inbound packet classifier 710 may extend the functionality of the access control component 410 of the first example and assign one or more priorities to source IP addresses in the IP header that match registered subscriber devices. Multiple lists may be provided wherein each list stipulates a different priority level. The inclusion on one of said lists may be based on user or subscriber properties; for example, a network address of a network device registered to a premium subscriber may be placed in a high priority queue whereas a network address of a network device registered to a non-paying subscriber may be placed in a low priority queue. A priority may be assigned by first classifying a packet according to the rules and then tagging said packet with the result of the classification.).
In view of the above, having the system of Pang, then given the well-established teaching of Larkin, it would have been obvious before the effective filing date of the claimed invention to modify the system of Pang as taught by Larkin, in order to provide motivation for avoiding server overload and/or malicious attacks and that offers an improvement on known solutions (Par. 0018 of Larkin).
Regarding claim 2, modified Pang shows limiting scheduling of the traffic of the user equipment according to a traffic requirement of the preferred device in the wireless routing device if the identity type information of the user equipment is a limited device (Larkin: Par. 0094-0095; noted the inbound packet classifier 710 may extend the functionality of the access control component 410 of the first example and assign one or more priorities to source IP addresses in the IP header that match registered subscriber devices. Multiple lists may be provided wherein each list stipulates a different priority level. The inclusion on one of said lists may be based on user or subscriber properties; for example, a network address of a network device registered to a premium subscriber may be placed in a high priority queue whereas a network address of a network device registered to a non-paying subscriber may be placed in a low priority queue. A priority may be assigned by first classifying a packet according to the rules and then tagging said packet with the result of the classification.). 
Regarding claim 4, modified Pang shows wherein the preferred device further comprises a familiar device of the provider of the wireless routing device (Larkin: Par. 0094-0095; noted at least determination of type of subscription for a given device is considered to be a familiar device to the network.). 
Regarding claim 5, modified Pang shows allocating an IP address in a priority scheduling IP address field to the user equipment if the identity type information of the user equipment indicates that the user equipment the preferred device (Larkin: Par. 0094-0095; noted the inbound packet classifier 710 may extend the functionality of the access control component 410 of the first example and assign one or more priorities to source IP addresses in the IP header that match registered subscriber devices. Multiple lists may be provided wherein each list stipulates a different priority level. The inclusion on one of said lists may be based on user or subscriber properties; for example, a network address of a network device registered to a premium subscriber may be placed in a high priority queue whereas a network address of a network device registered to a non-paying subscriber may be placed in a low priority queue. A priority may be assigned by first classifying a packet according to the rules and then tagging said packet with the result of the classification.). 
Regarding claim 6, modified Pang shows allocating an IP address in a limited scheduling IP address field to the user equipment if the identity type information of the user equipment indicates that the user equipment is the limited device (Larkin: Par. 0094-0095; noted the inbound packet classifier 710 may extend the functionality of the access control component 410 of the first example and assign one or more priorities to source IP addresses in the IP header that match registered subscriber devices. Multiple lists may be provided wherein each list stipulates a different priority level. The inclusion on one of said lists may be based on user or subscriber properties; for example, a network address of a network device registered to a premium subscriber may be placed in a high priority queue whereas a network address of a network device registered to a non-paying subscriber may be placed in a low priority queue. A priority may be assigned by first classifying a packet according to the rules and then tagging said packet with the result of the classification.  Further noted that based on the subscription of a given subscriber device, the subscriber device may be deemed as either a high priority subscriber device or low priority subscriber device (i.e. limited device).). 
Regarding claim 16, modified Pang shows wherein the preferred device further comprises a familiar device of the provider of the wireless routing device (Larkin: Par. 0094-0095; noted at least determination of type of subscription for a given device is considered to be a familiar device to the network.). 
Regarding claim 18, modified Pang shows allocating an IP address in a priority scheduling IP address field to the user equipment if the identity type information of the user equipment indicates that the user equipment is the preferred device (Larkin: Par. 0094-0095; noted the inbound packet classifier 710 may extend the functionality of the access control component 410 of the first example and assign one or more priorities to source IP addresses in the IP header that match registered subscriber devices. Multiple lists may be provided wherein each list stipulates a different priority level. The inclusion on one of said lists may be based on user or subscriber properties; for example, a network address of a network device registered to a premium subscriber may be placed in a high priority queue whereas a network address of a network device registered to a non-paying subscriber may be placed in a low priority queue. A priority may be assigned by first classifying a packet according to the rules and then tagging said packet with the result of the classification.). 
Regarding claim 20, modified Pang shows allocating an IP address in a priority scheduling IP address field to the user equipment if the identity type information of the user equipment indicates that the user equipment is the preferred device (Larkin: Par. 0094-0095; noted the inbound packet classifier 710 may extend the functionality of the access control component 410 of the first example and assign one or more priorities to source IP addresses in the IP header that match registered subscriber devices. Multiple lists may be provided wherein each list stipulates a different priority level. The inclusion on one of said lists may be based on user or subscriber properties; for example, a network address of a network device registered to a premium subscriber may be placed in a high priority queue whereas a network address of a network device registered to a non-paying subscriber may be placed in a low priority queue. A priority may be assigned by first classifying a packet according to the rules and then tagging said packet with the result of the classification.).

Claims 3, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Larkin and Harp et al. (US 2016/0315973; hereinafter Harp).
Regarding claim 3, modified Pang shows all of the elements, as discussed above.  Modified Pang does not specifically show sending a query request for the identity type information of the user equipment to a corresponding network device, wherein the query request comprises device identification information of the user equipment; and receiving the identity type information of the user equipment returned by the network device based on the query request. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Harp.  Specifically, Harp shows sending a query request for the identity type information of the user equipment to a corresponding network device, wherein the query request comprises device identification information of the user equipment; and receiving the identity type information of the user equipment returned by the network device based on the query request (Figure 6; Par. 0053; noted policy applicator 210 retrieves the security policy for the client identified by block 610 (block 615) from the security policy database 130. The policy applicator 210 may perform additional translations from the IP address of the client 105 to determine the identity of customer 107 and to determine which policy(ies) to apply. Once the policy(ies) is retrieved, the policy applicator 210 compares the network communications to the security policy(ies), and determines if the network communications are in violation of the security policy(ies).).
In view of the above, having the system of Pang, then given the well-established teaching of Harp, it would have been obvious before the effective filing date of the claimed invention to modify the system of Pang as taught by Harp, in order to provide motivation to properly and efficiently route and/or steer network traffic or communications for those customers to at least one policy enforcement point within the network (Par. 0011-0015 of Harp).
Regarding claim 17, modified Pang shows wherein the preferred device further comprises a familiar device of the provider of the wireless routing device (Larkin: Par. 0094-0095; noted at least determination of type of subscription for a given device is considered to be a familiar device to the network.). 
Regarding claim 19, modified Pang shows allocating an IP address in a priority scheduling IP address field to the user equipment if the identity type information of the user equipment indicates that the user equipment is the preferred device (Larkin: Par. 0094-0095; noted at least determination of type of subscription for a given device is considered to be a familiar device to the network.). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harp in view of Pang.
Regarding claim 7, Harp shows a method (Figure 4 shows a method as performed by a wireless communications system shown in Figure 1.) for performing, at a wireless routing device side, traffic control on a user equipment accessing a wireless access point, comprising steps of:
receiving a connection request of the user equipment for a shared wireless access point (Figure 4; Par. 0021-0022, 0033, 0049; noted client devices request an IP address when initializing their connection to the network.), and allocating an IP address in a limited scheduling IP address field to the user equipment (Figure 4; Par. 0021-0022, 0049; noted the IP address allocator 310 of the policy enforcement access point 120 receives the request and begins allocating an address to the client.); 
determining device identification information of the user equipment (Figure 4; Par. 0021-0022, 0049; noted the IP address allocator 310 then requests additional credentials from the client to determine if the client should be allocated an IP address within a subnet configured to receive network-based security services. The client provides credentials to the IP address allocator (block 410). The credentials provided to the IP address allocator in the illustrated example are a username and password. However any other type of credentials could additionally or alternatively be used such as, for example, a hardware identifier such as the media access control (MAC) address of the client 105, 110.); 
reallocating an IP address in a priority scheduling IP address field to the user equipment if the identity type information of the user equipment indicates that the user equipment is an owner's device or a familiar device of a provider of the wireless routing device (Figure 4; Par. 0021-0022, 0049; noted the clients 105, 110 typically request an IP address when their previous IP address reservation expires, or when they initialize their connection to the network. However, an IP address may be re-assigned to the client 105, 110 upon enrollment in the network-based security service. The IP address allocator 310 of the policy enforcement access point 120 receives the request and begins allocating an address to the client.). 
Harp shows all of the elements including the shared wireless access point, as discussed above.  Harp does not specifically show a shared wireless access point being provided by a wireless routing device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Pang.  Specifically, Pang shows a shared wireless access point being provided by a wireless routing device (Figure 5; noted access network device provided by a core network device.).
In view of the above, having the system of Harp, then given the well-established teaching of Pang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Harp as taught by Pang, in order to provide motivation to flexibly adjust QoS parameters for different service data flows during service transmission (Par. 0005-0006 of Pang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170295591 A1 - relates to data processing and in particular, to providing wireless data priority services in wireless communications system, such as a long term evolution network.
US 20160043953 A1 - provides for traffic shaping and/or policing to be performed between users connected via a common wireless access point in dependence on user priority, and/or the modulation scheme being used to transmit data to.
US 20150271176 A1 - relates to wireless communications, and more particularly, to methods for deferring communications between a mobile communication device and a service network, so as to save power and defend against battery draining attacks on the mobile communication device.
US 20150148026 A1 - relates to wireless communications by members of public service agencies.
US 20110268052 A1 - relates generally to techniques for prioritizing traffic for transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/REDENTOR PASIA/Primary Examiner, Art Unit 2413